[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               JULY 7, 2010
                                No. 09-12386
                                                                JOHN LEY
                          ________________________
                                                                 CLERK

                     D. C. Docket No. 07-00354-CV-JHH-S

TONI ECHOLS,

                                                               Plaintiff-Appellant,

                                      versus

BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                  (July 7, 2010)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Plaintiff Toni Echols appeals the district court’s grant of summary judgment

in favor of Defendant BellSouth Telecommunications on her claims challenging the
denial of benefits under the BellSouth Short Term Disability Plan and alleging that

her termination interfered with her rights in violation of ERISA § 510, 29 U.S.C. §

1140. After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed.

                    I. DENIAL OF SHORT TERM BENEFITS

      We review a district court’s grant of summary judgment de novo, applying

the same standards that bound the district court. Callahan v. Point Clear Holdings,

Inc., 579 F.3d 1207, 1212 (11th Cir. 2009). When an administrator exercises

discretion under the terms of an ERISA-governed plan, the administrator’s decision

is reviewed under the arbitrary and capricious standard, with any possible conflict

of interest weighed as a factor in determining whether an abuse of discretion

occurred. See Doyle v. Liberty Life Assurance Co. of Boston, 542 F.3d 1352, 1360

(11th Cir. 2008).

      Although we have some doubt as to whether the district court correctly

concluded that Broadspire’s decision was de novo wrong, BellSouth has not

challenged that determination. Thus, we proceed on the assumption that the

decision was wrong. Nevertheless, our careful consideration of the evidence in this

case leads us readily to the conclusion that Broadspire’s decision was eminently

reasonable and not an abuse of discretion. Echols’ doctor, Dr. Denson,

                                          2
recommended part-time work for two weeks. Two other doctors, with access to the

medical records which plaintiff deemed relevant and provided, independently

reviewed those records and concluded otherwise. The primary reason put forth by

Echols for Dr. Denson’s recommendation of part-time work for two weeks was the

doctor’s concern about over-exertion. However, there is extremely sparse evidence

that Dr. Denson actually entertained such concern.

       Although we believe that there is no conflict of interest in this case,1 we need

       1
                 Although we need not definitively decide the conflict of interest issue, we do note
that plaintiff’s assertion that Williams v. BellSouth Telecommunications, Inc., 373 F.3d 1132
(11th Cir. 2004), controls this issue is frivolous. The conclusion in Williams that a conflict of
interest existed was based on language in the contract between BellSouth and its claims
administrator by virtue of which BellSouth “retained the ability to control all aspects of claims
dispositions.” Id. at 1136 n.5. That language has been eliminated, and the current contract
between BellSouth and its current claims administrator, Broadspire, delegates to Broadspire sole
and complete responsibility for claims determinations and expressly precludes any instructions or
direction from BellSouth in connection with Broadspire’s approval or denial of claims. Plaintiff
also asserts that the Williams decision is binding precedent with respect to the trust through
which the BellSouth plan is funded; plaintiff asserts that Williams is binding precedent for the
proposition that the trust does not insulate BellSouth from a conflict of interest with respect to
the plan. That assertion also is frivolous. The facts upon which the Williams decision were
based expressly assume the following:

       BellSouth’s disability plan is not a trust or otherwise self-funded. Rather, any
       benefits are paid directly out of BellSouth’s operating expenses. It is therefore,
       not in BellSouth’s financial interest to approve disability benefits claims.

Id. at 1135 n.4 (emphasis omitted). Thus, the Williams decision made no holding whatsoever
with respect to the significance of any trust that may have provided funding for the plan.

        Although we need not so hold in this case, and we assume arguendo to the contrary for
purposes of this opinion, we believe that there is probably no conflict of interest at all in this
case. Our belief is based upon two factors: first, the delegation of absolute discretion and
authority with respect to the claims determination process to Broadspire, and second, the trust
that provides the funding for the plan benefits. Although we need not so decide, the use of the

                                                  3
not make an actual holding in that regard. Even assuming arguendo a conflict of

interest, there is no evidence at all that any conflict of interest influenced

Broadspire’s decision to deny the minimal benefits at issue in this case. To the

contrary, all of the evidence points to a careful decision on the basis of the merits

of the medical evidence provided.2 In Metropolitan Life Insurance Co. v. Glenn,

__ U.S. __, 128 S. Ct. 2343, 2351 (2008), the Supreme Court noted that in

reviewing an administrator’s decision, the weight accorded to a conflict of interest

will be informed by its “inherent or case-specific importance.” In this case, given

the eminent reasonableness of the decision, the lack of evidence that any assumed

conflict influenced the claims decision indicates that any assumed conflict should

be given little weight in judging whether the decision was an abuse of discretion.

Thus, considering all of the relevant factors, including the assumed conflict of

interest, we cannot conclude that the decision at issue was other than a reasonable

decision based upon the merits of the medical evidence. We cannot conclude that

the decision was arbitrary and capricious.



trust likely further insulates BellSouth from any conflict of interest pursuant to the authority of
Gilley v. Monsanto Co., 490 F.3d 848 (11th Cir. 2007); Turner v. Delta Family-Care Disability
and Survivorship Plan, 291 F.3d 1270 (11th Cir. 2002); and Buckley v. Metropolitan Life, 115
F.3d 936 (11th Cir. 1997).
       2
               Echols’ conclusory assertion of a history of biased decision-making is wholly
without merit. Echols has produced no evidence to support this assertion.

                                                  4
                   II. SECTION 510 INTERFERENCE CLAIM

      The district court did not err in granting summary judgment to BellSouth on

Echols’ interference claim. At the outset, we note that the district court properly

construed Echols’ claim as alleging that her termination deprived her of and forced

her to forfeit future benefits. In order to prevail on an ERISA interference claim,

the plaintiff must introduce, inter alia, evidence suggesting that interference with

her ERISA rights was a motivating factor in her termination. Clark v. Coats &

Clark, Inc., 990 F.2d 1217, 1223-24 (11th Cir. 1993). Echols has failed to

introduce such evidence indicating that BellSouth terminated her with the intent to

deprive her of future benefits under ERISA. Instead, the evidence indicates that

she was terminated for excessive absenteeism that occurred over a period of time.

Moreover, the district court did not abuse its discretion in denying Echols’ motion

to amend her complaint to assert the claim that BellSouth terminated her in

retaliation for working half-days for two weeks. Accordingly, the grant of

summary judgment in favor of BellSouth was proper.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          5